
	
		112th CONGRESS
		2d Session
		S. 1047
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Reclamation Projects
		  Authorization and Adjustment Act of 1992 to require the Secretary of the
		  Interior, acting through the Bureau of Reclamation, to take actions to improve
		  environmental conditions in the vicinity of the Leadville Mine Drainage Tunnel
		  in Lake County, Colorado, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Leadville Mine Drainage Tunnel Act of
			 2011.
		2.Tunnel maintenance; operation and
			 maintenanceSection 703 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4656) is amended to read as follows:
			
				703.Tunnel maintenance; operation and
				maintenance
					(a)Leadville Mine Drainage
				TunnelThe Secretary shall
				take any action necessary to maintain the structural integrity of the Leadville
				Mine Drainage Tunnel—
						(1)to maintain public safety; and
						(2)to prevent an uncontrolled release of water
				from the tunnel portal.
						(b)Water Treatment Plant
						(1)In generalSubject to section 705, the Secretary shall
				be responsible for the operation and maintenance of the water treatment plant
				authorized under section 701, including any sludge disposal authorized under
				this title.
						(2)Authority to offer to enter into
				contractsIn carrying out
				paragraph (1), the Secretary may offer to enter into 1 or more contracts with
				any appropriate individual or entity for the conduct of any service required
				under paragraph
				(1).
						.
		3.ReimbursementSection 705 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4656)
			 is amended—
			(1)by striking The treatment
			 plant and inserting the following:
				
					(a)In GeneralExcept as provided in subsection (b), the
				treatment plant
					;
				
			(2)by striking Drainage Tunnel
			 and inserting Drainage Tunnel (which includes any surface water diverted
			 into the Leadville Mine Drainage Tunnel and water collected by the dewatering
			 relief well installed in June 2008); and
			(3)by adding at the end the following:
				
					(b)ExceptionThe Secretary may—
						(1)enter into an agreement with any other
				entity or government agency to provide funding for an increase in any
				operation, maintenance, replacement, capital improvement, or expansion cost
				that is necessary to improve or expand the treatment plant; and
						(2)upon entering into an agreement under
				paragraph (1), make any necessary capital improvement to or expansion of the
				treatment
				plant.
						.
			4.Use of leadville mine drainage tunnel and
			 treatment plantSection 708(a)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4657) is amended—
			(1)by striking (a) The
			 Secretary and inserting the following:
				
					(a)In General
						(1)AuthorizationThe
				Secretary
						;
			(2)by striking Neither and
			 inserting the following:
				
					(2)LiabilityNeither
					;
			(3)by striking The Secretary shall
			 have and inserting the following:
				
					(3)Facilities covered under other
				laws
						(A)In generalExcept as provided in subparagraph (B), the
				Secretary shall
				have
						;
			(4)by inserting after Recovery
			 Act. the following:
				
					(B)ExceptionIf the Administrator of the Environmental
				Protection Agency proposes to amend or issue a new Record of Decision for
				operable unit 6 of the California Gulch National Priorities List Site, the
				Administrator shall consult with the Secretary with respect to each feature of
				the proposed new or amended Record of Decision that may require any alteration
				to, or otherwise affect the operation and maintenance of—
						(i)the Leadville Mine Drainage Tunnel;
				or
						(ii)the water treatment plant authorized under
				section 701.
						(4)Authority of SecretaryThe Secretary may implement any improvement
				to the Leadville Mine Drainage Tunnel or improvement to or expansion of the
				water treatment plant authorized under section 701 as a result of a new or
				amended Record of Decision for operable unit 6 of the California Gulch National
				Priorities List Site only upon entering into an agreement with the
				Administrator of the Environmental Protection Agency or any other entity or
				government agency to provide funding for the improvement or
				expansion.
					;
				and
			(5)by striking For the purpose
			 of and inserting the following:
				
					(5)Definition of upper Arkansas river
				basinIn
					.
			5.Authorization of
			 appropriationsSection 708(f)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4657) is amended by striking sections 707 and
			 708 and inserting this section and sections 703, 705, and
			 707.
		6.Conforming amendmentThe table of contents of title VII of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4601) is amended by striking the item relating to section
			 703 and inserting the following:
			
				
					Sec. 703. Tunnel maintenance; operation and
				maintenance.
				
				.
		
	
		
			Passed the Senate
			 December 30, 2012.
			
			Secretary
		
	
	
	
